Name: Council Decision (EU) 2019/848 of 17 May 2019 on the conclusion on behalf of the European Union of the International Agreement on Olive Oil and Table Olives, 2015
 Type: Decision
 Subject Matter: processed agricultural produce;  international trade;  European construction;  plant product;  international affairs
 Date Published: 2019-05-27

 27.5.2019 EN Official Journal of the European Union L 139/1 COUNCIL DECISION (EU) 2019/848 of 17 May 2019 on the conclusion on behalf of the European Union of the International Agreement on Olive Oil and Table Olives, 2015 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with point (a)(v) of the second subparagraph of Article 218(6) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 19 November 2013 the Council authorised the Commission to open negotiations on behalf of the Union in order to conclude a new international agreement on olive oil and table olives. (2) The text of the International Agreement on Olive Oil and Table Olives, 2015 (the Agreement) was adopted on 9 October 2015 by the representatives of 24 Member States of the United Nations Conference on Trade and Development (UNCTAD) and two intergovernmental organisations during the United Nations Conference for the Negotiation of a Successor Agreement to the International Agreement on Olive Oil and Table Olives, 2005. (3) In accordance with Council Decision (EU) 2016/1892 (1), the Agreement was signed on behalf of the Union on 28 November 2016 at the United Nations Headquarters in New York, subject to its conclusion at a later date. (4) The Agreement entered into force provisionally on 1 January 2017 in accordance with Article 31(2) thereof. (5) The Council of Members is the decision-making organ of the International Olive Council and exercises all powers and performs all the functions necessary to achieve the objectives of the Agreement. The Commission should be authorised to represent the Union in the Council of Members. (6) In accordance with Article 19(2) of the Agreement, the Council of Members is able to amend the designations and definitions of olive oils, olive pomace oils and table olives provided for in Annexes B and C to the Agreement, and thus amend the Agreement. (7) In order to facilitate the adoption of such amendments to the Agreement by the Council of Members and to avoid the risk of not having a Union position, the Commission should be authorised to approve such proposed amendments on behalf of the Union, under specific substantive and procedural conditions. (8) In order to ensure that the approval by the Commission of the proposed amendments to Annexes B and C to the Agreement is in conformity with the conditions laid down in this Decision, the Commission should submit those proposed amendments sufficiently in advance to the Council. (9) The conformity of the proposed amendments submitted by the Commission to the Council should be assessed by the Committee of Permanent Representatives of the governments of the Member States (Coreper). The Commission should approve those proposed amendments unless a number of Member States representing a blocking minority of the Council in accordance with Article 16(4) of the Treaty on European Union (TEU) objects to them in Coreper. (10) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The International Agreement on Olive Oil and Table Olives, 2015, is hereby approved on behalf of the Union (2). Article 2 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union, the instrument of approval provided for in Article 28(4) of the Agreement (3). Article 3 The Commission shall represent the Union in the Council of Members. Article 4 Where the Council of Members is called upon to adopt amendments to the designations and definitions of olive oils, olive pomace oils and table olives provided for in Annexes B and C to the Agreement, in accordance with Article 19(2) of the Agreement, the Commission shall be authorised to approve the proposed amendments on behalf of the Union, under the following conditions: (1) The Commission shall ensure that the approval on behalf of the Union:  is in the interests of the Union,  serves the objectives pursued by the Union within the framework of its trade policy,  takes into account the interests of the producers, traders and consumers of the Union,  is not contrary to Union law or international law, and in particular is not contrary to Regulation (EU) No 1308/2013 of the European Parliament and of the Council (4), without prejudice to the Commission's right to adopt delegated acts amending the Union's rules in accordance with the amendments to the Agreement adopted by the Council of Members, particularly as regards marketing standards in the olive oil and table olives sector, as referred to in Article 75 of that Regulation,  where applicable, supports the improvement of the quality of olive products by improving the detection of fraudulent and misleading practices and adulteration,  where applicable, takes better into account the diversity of authentic olive products,  where applicable, aims at the approximation of international standards relating to the physico-chemical and organoleptic characteristics of olive oils, olive pomace oils and table olives,  where applicable, avoids creating obstacles to innovation, and  where applicable, facilitates the trade in olive products. (2) Before the Commission approves such proposed amendments on behalf of the Union, the Commission shall submit them to the Council sufficiently in advance and at least 15 working days before the session where the Council of Members is called upon to adopt those proposed amendments. The conformity of the proposed amendments with the criteria laid down in paragraph (1) of this Article shall be assessed by Coreper. The Commission shall approve the proposed amendments on behalf of the Union unless a number of Member States representing a blocking minority of the Council in accordance with Article 16(4) TEU object to them. If there is such a blocking minority, the Commission shall reject the proposed amendments on behalf of the Union. Article 5 This Decision shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. Done at Brussels, 17 May 2019. For the Council The President E.O. TEODOROVICI (1) Council Decision (EU) 2016/1892 of 10 October 2016 on the signing, on behalf of the European Union, and provisional application of the International Agreement on Olive Oil and Table Olives, 2015 (OJ L 293, 28.10.2016, p. 2). (2) The text of the Agreement has been published in OJ L 293, 28.10.2016, p. 4, together with the decision on signature. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. (4) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671).